Per Curiam.
Respondent was admitted to practice by this Court in 2002. He was previously admitted to the Tennessee bar in 1963 and maintains an office for the practice of law in Memphis, Tennessee.
By order dated April 11, 2008, the Supreme Court of Tennessee accepted respondent’s conditional guilty plea and censured him for failing to challenge the state’s case or present evidence on behalf of his client at a juvenile court hearing. Petitioner now moves for an order imposing reciprocal discipline upon respondent (see 22 NYCRR 806.19).
Respondent has submitted papers in opposition which do not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]). We therefore grant petitioner’s motion and further conclude that respondent should be reciprocally censured.
Cardona, P.J., Spain, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.